UNITED STATES OF AMERICA before the SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 In the matter of: Cash Account Trust, on behalf of its series: Government & Agency Securities Portfolio Money Market Portfolio Cash Management Portfolio Cash Reserve Fund, Inc., on behalf of its series Prime Series DWS Money Funds, on behalf of its series: DWS Money Market Prime Series DWS Money Market Trust, on behalf of its series: DWS Money Market Series Cash Management Fund Cash Reserves Fund Institutional Daily Assets Fund Institutional DWS Variable Series II, on behalf of its series: DWS Money Market VIP Investors Cash Trust, on behalf of its series: Treasury Portfolio Central Cash Management Fund DWS Variable NAV Money Fund 345 Park Avenue, New York, NY 10154 Deutsche Investment Management Americas Inc. 345 Park Avenue, New York, NY 10154 and Deutsche Bank Securities, Inc. 60 Wall Street, New York, NY 10005 (the “Applicants”) (File No.812- 13933) AMENDMENT No. 1 TO THE APPLICATION FOR AN ORDER PURSUANT TO
